Title: From Ephraim Blaine to Alexander Hamilton, 19 February 1781
From: Blaine, Ephraim
To: Hamilton, Alexander


                        
                            Dear Sir
                            New Burgh 19th Feby 1781
                        
                        youl please to inform his Excellency Genl Washington, that I have Just returnd from Fish Kill that the whole
                            of the provisions necessary for the detachment will move this Evenning. I have sent fifty head of good Cattle and five Hhd
                            rum. Mr Stevens D.C.I. has ordered a person to attend at Peeks Kill, to take charge of the stores. I remain with much
                            Esteem and reguard Dr Sir Your Most Obdt Hble Servt
                        
                            Ephr. Blaine C.G.P.
                        
                    